c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-110127-10 uil the honorable charles e schumer united_states senator third avenue suite new york ny attention ------------------ dear senator schumer i am responding to your letter dated date on behalf of your constituent ---- ------------------------ --------------asked whether the cost of an herb prescribed by her doctor to treat migraine headaches qualifies as a medical_care expense for purposes of her health care flexible_spending_account in general individuals must use funds from a flexible_spending_account for medical_care medical_care is for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting a structure or function of the body sec_213 of the internal_revenue_code deductions for medical_care are limited to expenses paid primarily for the alleviation or prevention of a physical or mental defect or illness sec_1_213-1 of the income_tax regulations a taxpayer claiming a deduction must establish that the expense is primarily for medical_care among the objective factors indicating that an otherwise personal_expense is for medical_care are the taxpayer’s motive or purpose recommendation by a physician linkage between the treatment and the illness treatment effectiveness and proximity in time to the onset or recurrence of a disease 12_tc_409 the taxpayer must also establish that the expenses would not have been incurred but for the disease or illness commissioner v 62_tc_813 53_tc_487 conex-110127-10 naturopathic care including herbs can qualify as medical_care dickie v commissioner tcmemo_1999_138 crain v commissioner tcmemo_1986_138 tso v commissioner tcmemo_1980_399 the cost of an herb may be an expense for medical_care if the taxpayer can substantiate that he or she has a medical_condition disease illness or injury and would not have purchased the herb but for the medical_condition is purchasing the herb to treat or alleviate the medical_condition --------------may wish to review the letter of medical necessity form that her doctor filled out to determine if it clearly and fully describes her circumstances i hope this information is helpful if you have additional questions please contact me or -----------------or ------------------------at -------------------- sincerely george j blaine associate chief_counsel income_tax and accounting
